Citation Nr: 1526968	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-00 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability. 

2. Entitlement to service connection for right foot and ankle disability.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from January 14, 2001, to July 14, 2001.  He had additional periods of active duty for training (ACDUTRA) from July 25, 2004, to August 7, 2004, and from July 13, 2005, to July 26, 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

These issues, along with the issue of service connection for a skin condition, were the subject of a prior in March 2014 Board remand.  Service connection for a skin disorder was granted by an October 2014 rating decision; therefore, that issue is no longer in appellate status.  All requested development having been completed, the remaining issues now return before the Board.

The Board also notes that, in December 2011, the Veteran attempted to file additional claims that appear not to have been adjudicated, including sleep apnea, GERD, fibromyalgia, varicose veins, chronic pain, erectile dysfunction, and inflammatory disease, and possibly other nonspecific issues.  On remand, the RO is urged to contact the Veteran and clarify what specific issues the Veteran is still attempting to pursue, that have not already been adjudicated.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that any bilateral knee disability was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service.

2. The preponderance of the evidence is against a finding that any right foot and ankle disability was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1. A bilateral knee disability was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).
	
2. A right foot and ankle disability was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded this claim most recently in March 2014 for further development, specifically for more comprehensive examinations.  A further examination was conducted in September 2014, and these claims were readjudicated in an October 2014 SSOC. Thus, there is compliance with the Board's remand instructions, as to only those claims being finally decided in this decision. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in May 2008, June 2012 and September 2014, as well as a March 2014 remand, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Continuously during the course of this appeal, the Veteran has been represented by an experienced Veterans Service Organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records, and service treatment records, as well as service personnel records, are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded numerous VA examinations in September 2014, with opinions, discussed in detail below.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Legal Criteria

The Veteran and his representative essentially contend that he sustained all of these claimed disabilities in service, due to the rigors of training.  For the reasons stated below, the Board will deny this claim, as the preponderance of the current evidence of record indicates that the Veteran's current knee, foot, and ankle disabilities are not related to service or secondary to, or aggravated by, any service connected disability.

Service connection may be granted for a disability resulting from disease or injury
incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 38 C F R §
3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3 303(d).

Direct service connection may not be granted without evidence of a current disability, in service incurrence or aggravation of a disease or injury, and a nexus between the claimed in service disease or injury and the present disease or injury. 38 U.S.C.A § 1112, 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498 506 (1995) affd, 78 F.3d. 604 (Fed Cir 1996).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for any bilateral knee, right foot, or right ankle disability.  In this regard, the evidence does not show any current diagnosis of any right foot or right knee disability, and the preponderance of the medical evidence of record indicates that the Veteran's current left knee osteoarthritis and right peroneal tendinitis are not related to service.

Reviewing the evidence of record, records show that the Veteran was seen for a bilateral ankle sprain in February 2001.  The remainder of the Veteran's service treatment records shows no further complaints of, or treatment for, any knee, foot, or ankle disability.

Subsequent to service, a March 2003 X-ray of the left knee was normal.

A July 2012 VA examination of the Veteran's back incidentally noted that there was normal motor function in the legs and the ankles.

The Veteran received VA examinations for his feet, knees, and ankle in September 2014.  At that time, range of motion of both ankles was completely normal with no evidence of pain with weight bearing.  Repetition did not decrease range of motion.  Tenderness was noted over the right peroneal tendon.  The Veteran was diagnosed with right side tendonitis.  The Veteran also reported occasional right foot pain when walking.  Examination showed no evidence of swelling, callouses, tenderness, or any deformity of the feet.  There was no evidence of pes callus.  X-rays showed mild left knee osteoarthritis.  Right and left knee range of motion was 0 to 130 degrees.  Repetitive testing showed no decrease in range of motion.  Stability testing was normal.  The Veteran reported occasionally using bilateral knee braces for stability.  After a thorough examination, the examiner indicated that there was no pathology identified of the Veteran's right foot and right knee at that time, and he therefore could not offer an etiological opinion as there was no disability of the right foot or right knee noted at that time.  The examiner indicated that, for the diagnoses of right peroneal tendinitis and left knee osteoarthritis, the examiner felt that it was less likely than not that these disabilities were caused by service.  In support of that opinion, the examiner noted that there was no evidence that the Veteran was diagnosed with these disabilities in service, or within a year of his separation from service.  The examiner also implied that these disabilities could be due to his post service motor vehicle accident in 2009, or his 2011 diagnosis of fibromyalgia, which can cause or produce general body muscle pain and inflammation.

Thus, there is no medical evidence of record indicating that the Veteran has any current disability related to his in service ankle sprain, and in fact, has no current pathology of his right knee or right foot; without a finding of any right knee or right foot disability, service connection cannot be granted for either of those claimed disabilities.  Further, the medical evidence of record shows that right peroneal tendinitis and left knee osteoarthritis did not manifest until many years after service, and the medical etiology opinion evidence of record clearly indicates that these disabilities are not related to service.

The Board does not doubt that it is the Veteran's sincere belief that he has these disabilities secondary to service; however, as a lay person, he lacks the requisite medical knowledge to offer an etiological opinion as to complex medical causation issues such as the one in the instant case.

As such, the Board finds the preponderance of the evidence of record to be against these claims.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied. 

Entitlement to service connection for right foot and ankle disability is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


